Title: From George Washington to Henry Laurens, 4 January 1778
From: Washington, George
To: Laurens, Henry



Sir,
Valley Forge Jany 4th 1778.

Unwilling as I am to add any thing to the multiplicity of matter that necessarily engages the attention of Congress, I am compelled by unavoidable necessity to pass my answer to Genl Gates through their hands.
What could induce Genl Gates to communicate a copy of his Letter

to me, to that Honble Body, is beyond the depth of my comprehension upon any fair ground; but the fact being so, must stand as an apology for a liberty, which no other consideration would have induced me to take, to give you this trouble—With the greatest respect. I am Sir Yr Most Obedt Hbe Ser.

Go: Washington

